Citation Nr: 1101106	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-38 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right shoulder and arm 
disorder. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active duty for training (ADT) from December 1974 
to June 1975. She was also a member of the Alabama Army National 
Guard for 20 years.  The exact dates of all active duty for 
training and inactive duty for training are unavailable. 

The appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied entitlement to service connection for a right arm and 
shoulder disorder.

In April 2010, the Board remanded this matter to the RO to afford 
due process and for other development.  Following its completion 
of the Board's requested actions, the RO continued the denial of 
the Veteran's claim (as reflected in the most recent April 2010 
supplemental SOC (SSOC)) and returned this matter to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The preponderance of the competent evidence shows that the 
Veteran does not have a current right arm or shoulder disorder 
related to service.


CONCLUSION OF LAW

A right arm or shoulder disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court) have been 
fulfilled.  In this case, the Veteran filed her service 
connection claim in May 2005.  Thereafter, she was notified of 
the provisions of the VCAA by the RO in correspondence dated in 
June 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing her claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate her claim, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in October 2010.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim.  The Court held that 
upon receipt of an application for a claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Where applicable, the claimant 
must be notified that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  Because of the decision in this case, any deficiency 
in the initial notice to the Veteran of the duty to notify and 
duty to assist in claim involving a disability rating and an 
effective date for the award of benefits is harmless error.

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist her in obtaining evidence necessary to substantiate her 
claim during the course of this appeal.  Her service and post-
service private treatment records have been obtained and 
associated with her claims file.  She has also been provided with 
a VA examination in July 2010 to assess the nature and etiology 
of her claimed right arm disorder.  Given that the claims file 
was reviewed by the examiner and the examination report sets 
forth a well supported oipinion in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient.  
Thus, the Board finds that a further examination is not 
necessary.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and information 
necessary to substantiate her claim, and she has been notified of 
VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating her claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Active duty includes any period of active duty for training (ADT) 
during which the individual concerned was disabled from a disease 
or injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INADT) during which the individual 
concerned was disabled from an injury incurred or aggravated in 
line of duty.  38 C.F.R. § 3.6 (2010)

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ADT or from injury incurred or aggravated while 
performing INADT.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 
2002).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic, or when a diagnosis of 
chronicity may be legitimately questioned.  When chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran claims she has a current right arm and shoulder 
disorder from an injury during ADT. 

A May 1991 medical record from the Pensacola Naval Hospital 
indicated that the Veteran stated she was injured during training 
two months prior when she fell on her outstretched arms and 
rolled onto her right shoulder.  She stated that since that time 
she has had pain in her right arm, and some tingling into her 
right hand.  She reported she was treated with physical therapy 
with minimal response, although her shoulder feels better.  She 
reported her pain comes and goes as does the tingling, and it has 
not improved over the past two months.  Upon examination, the 
examiner noted full range of motion of her right shoulder without 
pain, no tenderness about her shoulder, and no tenderness over 
biceps tendon.  She had full range of motion of her elbow, full 
pronation and supination, as well as her wrist.  On neurologic 
exam, she had 5/5 motor strength in all muscle groups of the 
upper extremity, normal sensation at that time, and X-ray reports 
of her cervical spine was normal.  The examiner gave the 
impression of possible mild brachioplexis injury which was 
causing pain in her right arm and involves all of her forearm and 
tingling into her medial distribution.  She had negative Tinel, 
negative Phalen, and no obvious evidence of carpal tunnel, as 
such other than the fact that her tingling is in the median 
distribution in her hand.  

During a June 1992 service examination, the examiner noted range 
of motion of the shoulder as normal with mild cervical crepitus.  
The examiner reported right shoulder contusion with spine strain 
in 1991, and noted no disqualifying deficits at present. 

An April 1995 service annual examination and associated medical 
history report is negative for any complaints of right arm or 
shoulder pain. 

In a September 1996 private treatment note, the Veteran reported 
experiencing some pain and numbness in the fingers for 
approximately nine months.  She stated she was a home health 
nurse but not required to engage in any heavy lifting.  Upon 
examination, the examiner found negative Tinel sign at the 
cubital tunnel, and full range of motion of the wrist and 
fingers.  The Veteran indicated she sleeps with her upper 
extremities acutely flexed at the elbow with her arms under her 
head.  The examiner advised that she may be aggravating the ulna 
nerve by this position. 

In an October 1999 private treatment record, the Veteran stated 
she has been to the emergency room twice over the past 10 days 
for neck and right arm symptoms.  She reported pain going from 
the neck to the shoulder and down the arm and forearm but not 
into the hand.  In a November 1991 follow-up, the Veteran 
reported improved symptoms of the neck and arm.  She was advised 
that if it worsens significantly she should return to the clinic. 

During a June 2005 private treatment evaluation, the Veteran 
reported right upper extremity pain, numbness, and burning for 
about five to six years.  She stated she was unsure how it 
started but that she fell into a hole once when she was in the 
service and was better for a long time before this flare-up.  
Upon examination, the impressions were impingement and bursitis 
of the right shoulder, ulnar neuritis, and possible carpal tunnel 
syndrome of the right upper extremity. 

In a July 2005 private treatment record, the diagnoses were ulnar 
neuropathy, cubital tunnel syndrome, and ulnar nerve compression 
at Guyon's canal.  The Veteran continued to be treated for these 
disorders privately through March 2006. 

In a February 2006 private occupational therapy evaluation, the 
examiner noted the date of injury as January 2003, and listed a 
medical history of a three year history of numbness, tingling, 
and burning in the right upper extremity.  It was noted the 
Veteran worked as a home health aide carrying, driving, lifting, 
and pulling and transferring patients.  

In December 2007, February 2008, and February 2009 letters, H. M. 
indicated that she served with the Veteran until she retired and 
that during their annual training in May 1991, while during night 
maneuvers at Camp Shelby, Mississippi, she recalled that the 
Veteran fell and hurt her right arm.  She was escorted to the 
clinic and had to undergo several weeks of physical therapy.  

During a July 2010 VA examination, the Veteran reported she 
cannot comb her own hair or hold any more than five pounds due to 
right arm/hand symptoms.  The Veteran asserted that her symptoms 
started in September 1991 when she fell on her shoulder with an 
M16 and has worsened.  Upon examination and review of the claims 
file, the diagnoses were right shoulder impingement syndrome, 
reflex sympathetic dystrophy right upper extremity and bursitis 
right shoulder.  The examiner opined that right shoulder 
impingement syndrome did not have its onset during service, is 
not caused by or a result of, or aggravated by the fall on the 
right shoulder in 1991 because while in the National Guard she 
had normal range of motion without pain or tenderness and this 
condition was diagnosed in 2006.  The examiner opined reflex 
sympathetic dystrophy of the right upper extremity did not have 
its onset during service, is not cause by or a result of, or 
aggravated by the fall on the right shoulder in 1991 because it 
was diagnosed in 2006 and documented to be a result of right arm 
surgery in 2006.  The examiner opined bursitis right shoulder had 
resolved with no objective residuals.   

In this case, service treatment records do not reveal any 
findings, diagnosis, or treatment of a chronic shoulder disorder 
during active duty for training except for a single complaint of 
shoulder pain reported as occurring after an unverified fall 
during training in May 1991.  Objective medical findings of a 
right upper extremity disorder are first shown in 2005, at least 
14 years after the claimed injury during training.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  Significantly, the record also includes no 
competent medical opinion establishing a nexus or medical 
relationship between a current right upper extremity disorder 
diagnosed post-service and events during the Veteran's active 
service for training, and neither she nor her representative has 
presented, identified, or alluded to the existence of, any such 
opinion.  In fact, the July 2010 VA examiner specifically stated 
the Veteran's current right upper extremity disorders were not 
related to the 1991 injury.  Consequently, entitlement to service 
connection for a right upper extremity disorder is not warranted.

The Board is aware of the Veteran's numerous statements regarding 
the etiology of her claimed disorders.  In Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to medical 
matters.  Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Id.  
Similarly, the U.S. Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has given the Veteran's statements of record every 
consideration.  However, the Board does not find them credible.  
There are inconsistencies that diminish the reliability of the 
Veteran's current recollection of the onset of her right upper 
extremity disorder, particularly with regard to reports as to 
whether pain in her hands began immediately after the 1991 injury 
(as stated during the VA examination) or in the late 1990s (as 
stated in the June 2005 private treatment record).  Based on the 
Veteran's conflicting statements, the Board finds that she is not 
credible to the extent that she reports the onset of the 
disabilities at issue to have been the 1991 injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 510 (1995) (credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a right shoulder and arm 
disorder is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


